EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Black on 01/05/2021.

The application has been amended as follows: 
Claim 1, line 5, after the word “attraction” the phrase –comprising a building structure having an exterior portion—has been added.
Claim 1, line 7, the phrase “,instead of a faucet, one or more” has been removed and replaced with the phrase –a plurality of--.
Claim 1, line 9, the phrase “configured to attract children to the handwashing station” has been removed and replaced with the phrase --,wherein the functional handwashing components are disposed on the exterior portion;--.
Claim 1, line 12, after the word “station” the phrase --, a soap dispensing station, and a hand drying station.— has been added.
Claim 7 has been canceled.
Claim 8 has been amended to depend from claim 1.
Claim 9 has been canceled.

Claim 11, line 2, the phrase “,instead of a sink,” has been removed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208.  The examiner can normally be reached on M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754